          Case 1:16-cv-00074-YK Document 71 Filed 10/26/18 Page 1 of 7



              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    BENEZET CONSULTING, LLC       :
    TRENTON POOL and CAROL        :             No. 1:16-CV-0074
    LOVE
                       Plaintiffs :
                                  :             Judge Kane
               v.                 :
                                  :             Complaint filed 01/14/16
    ROBERT TORRES and             :
    JONATHAN MARKS,               :
                            Defendants :        Electronically Filed Document

              DEFENDANTS’ SUPPLEMENTAL REPLY BRIEF

        Defendants, Acting Secretary of the Commonwealth Robert Torres1 and

Jonathan Marks (“Defendants”), by and through their undersigned counsel, hereby

submit this Supplemental Reply Brief in Support of their Motion for Summary

Judgment. Supplemental briefing was granted at Defendant’s request after the Third

Circuit Court of Appeals issued its opinion in Roque “Rocky” De La Fuente v.

Cortés, No. 1:16-cv-01696, 2018 WL 3752233 (M.D. Pa. Aug. 7, 2017). In their

Supplemental Supporting Brief, Defendants explain why De La Fuente confirms that

the out-of-state Plaintiffs in the instant matter have no constitutional right to



1
      Former Secretary of the Commonwealth Pedro A. Cortés, resigned on October
11, 2017, the same day Acting Secretary Torres assumed his current office. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Acting Secretary Torres is
automatically substituted as a party for Secretary Cortés. See Fed. R. Civ. P. 25(d).

                                         1
           Case 1:16-cv-00074-YK Document 71 Filed 10/26/18 Page 2 of 7



participate in Pennsylvania’s primary election process. Plaintiffs filed an opposition

brief arguing, inter alia, that De La Fuente is not applicable to their claims.

Defendants now file this Reply Brief to address only three arguments raised in

Plaintiffs’ oppositional brief that have not otherwise been addressed in the

Defendants’ summary judgment filings.

I.    ARGUMENT

      A.      Plaintiffs have no special interest in Pennsylvania elections.

      In De La Fuente, the Court reiterated the well-grounded principles of

associational speech. It stated that, “[t]he First Amendment protects ‘the freedom to

join together in common political beliefs.’” De La Fuente, 2018 WL 3752233, at *4

(citations omitted). This “necessarily presupposes the freedom to identify the people

who constitute the association, and to limit the association to those people only.” Id.

“Moreover, ‘in no area is the political association’s right to exclude more important

than in the process of selecting its nominee.” Id. This means that in the election

context, “the associational interest in selecting the candidate of a group to which one

does not belong . . . falls short of a constitutional right, if indeed it can even be

characterized as an interest.” Id. (emphasis added).

      Based upon the Circuit Court’s reasoning, it follows that party members from

another state have no such right in which candidates Pennsylvanians choose to be on

the primary ballot. There is simply no constitutional right, let alone protected

                                           2
           Case 1:16-cv-00074-YK Document 71 Filed 10/26/18 Page 3 of 7



interest, in “selecting the candidate of a group to which one does not belong.” Id. at

*4.

      Without citing any legal authority, Plaintiff Pool contends that his

membership in the Texas Republican Party renders him a de facto member of the

Pennsylvania Republican Party with the full rights attendant with being a member

of the Pennsylvania Republican electorate. ECF Doc. No. 68 at 1-3. This conclusion

is at odds with the holding in De La Fuente. Put simply, Plaintiffs Benezet and Pool

cannot distinguish themselves from those collectors that De La Fuente wishes to use

in 2020 because there is no distinction to be made. Plaintiffs Benezet and Pool are

not members of Pennsylvania political parties and they have no constitutionally

protected interest in participating in Pennsylvania’s primary elections. Therefore,

their challenge to Section 2869(a) of the Election Code necessarily fails and

Defendants are entitled to judgment in their favor.

      B.      The Circuit Court’s decision in Wilmoth is not per se outcome
              determinative of Plaintiffs’ free speech claim.

      In Wilmoth v. Secretary of State of New Jersey, the Third Circuit confirmed

that a “residency requirement for circulators restricts ‘core political speech,’” which

warrants the application of strict scrutiny. 731 Fed. App’x 97, 103 (3d Cir. 2018).

The Court remanded the matter to the District Court for further proceedings to

determine whether the state of New Jersey had a compelling interest in advancing

the in-state witness rule.
                                          3
           Case 1:16-cv-00074-YK Document 71 Filed 10/26/18 Page 4 of 7



      It is important to note Wilmoth was decided by the Circuit Court on a motion

to dismiss, and thus, the Court was forced to presume that the factual allegations in

the complaint were entirely true. This is markedly different from the instant case

where an extensive factual record has been developed—beginning at the preliminary

injunction hearing, continuing though written and oral discovery, and presented in

the context of a summary judgment motion. In their original summary judgment

brief, Defendants outlined ample reasons the Commonwealth of Pennsylvania has a

compelling state interest in requiring those who sign the circulator’s affidavit to be

registered members of a Pennsylvania political party. See ECF Doc. No. 43 at 26-30

& 33-36.2 Based upon the evidence in the record and for the reasons explained in

Defendants’ prior brief, Pennsylvania’s in-state witness rule survives constitutional

muster. Accordingly, Defendants are entitled to judgment in their favor.

      C.      Tashjian is distinguishable and, therefore, not controlling.

      In Tashjian v. Republican Party of Connecticut, 479 U.S. 208 (1986), the

Supreme Court examined the constitutionality of a Connecticut statute which

required voters in any political party primary to be registered members of that party



2
       As argued in Defendants’ supporting brief, the factual record belies a
conclusion that Plaintiffs’ speech has been impinged. Plaintiffs can circulate
petitions; they are simply restricted from signing the affidavit. Further, Plaintiffs
conceded to using “tricks” and “gimmicks” to maximize their business venture of
obtaining as many signatures as possible in as short a time as possible. See ECF Doc.
No. 43 at 11 & 31.
                                          4
         Case 1:16-cv-00074-YK Document 71 Filed 10/26/18 Page 5 of 7



after the Republican Party of Connecticut adopted a Party rule which allowed

independent voters to vote in the Republican primaries for certain offices. The Court

concluded that the statute was unconstitutional, but noted that the holding did not

establish that “the State lacks any authority to unilaterally define the contours of the

associational rights of political parties.” Tashjian, 479 U.S. at 223, n.13.

      Plaintiffs present Tashjian as standing for the proposition that, to survive a

constitutional challenge, Defendants must show that the Pennsylvania parties have

attempted to exclude non-party members from circulating nomination petitions.

Plaintiffs misconstrue the holding. In Tashjian, the Court was examining the right

to vote – specifically, who could vote and when. None of the facts in Tashjian are

analogous to the facts of the controversy in the present litigation. The “right” that

Plaintiffs champion in this case is circulation of petitions – not voting itself. And, to

be clear, Plaintiffs are not prevented from circulating petitions – they just need a

registered Pennsylvania voter to sign the affidavit. There is no evidence in the record

before this Court that the Republican Party of Pennsylvania passed a party rule

similar to the one at issue in Tashjian, allowing non-party members to vote in the

Republican primary. Accordingly, Tashjian is distinguishable and not controlling.




                                           5
         Case 1:16-cv-00074-YK Document 71 Filed 10/26/18 Page 6 of 7



II.   CONCLUSION

      For the foregoing reasons, and for the reasons set forth in their Brief in

Support of Summary Judgment, their Brief in Opposition to Plaintiffs’ Motion for

Summary Judgment, and their Supplemental Brief, Defendants respectfully request

that judgment be entered in their favor.



                                               Respectfully submitted,

                                               JOSH SHAPIRO
                                               Attorney General


                                       By:     s/ Keli M. Neary
                                               KELI M. NEARY
 Office of Attorney General                    Chief Deputy Attorney General
 15th Floor, Strawberry Square                 Civil Litigation Section
 Harrisburg, PA 17120                          Attorney ID 205178
 Phone: (717) 787-1180
 Fax: (717) 772-4526
 kneary@attorneygeneral.gov

 Date: October 26, 2018                        Counsel for Defendants




                                           6
        Case 1:16-cv-00074-YK Document 71 Filed 10/26/18 Page 7 of 7



             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 BENEZET CONSULTING, LLC        :
 and TRENTON POOL,              :              No. 1:16-CV-0074
                     Plaintiffs :
                                :              Judge Kane
              v.                :
                                :              Complaint filed 01/14/16
 PEDRO A. CORTES and            :
 JONATHAN MARKS,                :
                    Defendants :               Electronically Filed Document


                        CERTIFICATE OF SERVICE
      I, Keli M. Neary, Chief Deputy Attorney General for the Commonwealth of

Pennsylvania, Office of Attorney General, hereby certify that on October 26, 2018,

I caused to be served a true and correct copy of the foregoing document titled

Defendants’ Supplemental Reply Brief, to the following:

 VIA ELECTRONIC FILING

 Paul Anthony Rossi
 873 East Baltimore Pike
 Suite 705
 Kennett Square, PA 19348-1801
 paularossi@comcast.net
 Counsel for Plaintiffs
                                           s/ Keli M. Neary
                                           KELI M. NEARY
